DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 4/12/2022 have been entered.  Claims 7, 8 and 10  have been amended.  Claims 1-6 have been cancelled.  Claims 11 and 12 have been added.  Claims 7-12 are currently pending in this application, with claims 7 and 10 being independent.  This Action is made Non-FINAL.

	

Information Disclosure Statement
The information disclosure statements submitted on 2/16/2022, 4/12/2022 and 5/31/2022 have been considered by the Examiner and made of record in the application file.

Response to Arguments
Objection for Minor Informality
Applicant’s argument filed 4/12/2022 with respect to the objection of claim 8 for a minor informality has been fully considered and is persuasive.  This objection is withdrawn.
35 USC 103 Rejection
Applicant’s arguments filed 4/12/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lee, et al (US PG Publication 2019/0313232), hereafter Lee.

Regarding claim 7, Lee teaches a base station device for connecting to a first core network and a second core network that differs from the first core network,
the base station device comprising:
a receiver that receives a message for delivering emergency information
([0261] The eNodeB may receive same message from multiple MMEs);
a controller that suppresses duplicate delivery of emergency information 
activated by the second core network, wherein the delivery of the emergency information activated by the second core network is identical to delivery of the emergency information activated by the first core network
([0261] The eNodeB may receive same message from multiple MMEs. The eNodeB detects duplicate messages within the warning message. If any redundant messages are detected only the first one received will be broadcasted by the cells 
(The eNodeB detects duplicate warning messages within the warning messages received from the multiple MMEs, and, when detected, only the first warning message is broadcast, thereby suppressing the redundant/duplicate warning messages)); and 
a transmitter that transmits the emergency information to a user device
([0261] The eNodeB shall use the Warning Area information to 
determine the cell(s) in which the message is to be broadcast
[0266] The UE can use “warning type” values, ‘earthquake,’ tsunami' or ‘earthquake and tsunami,’ immediately to alert the user).
		
	Regarding claim 8, Lee teaches the base station device according to claim 7, 
wherein, when an area in which the base station device is included is connected to the first core network and the second core network, the receiver obtains information indicating that the delivery of emergency information to the base station device or the area from the message
([0261] The eNodeB may receive same message from multiple MMEs).  The eNodeB shall use the Warning Area information to determine the cell(s) in which the message is to be broadcast).

Regarding claim 10, Lee teaches a communication method executed by a base station device for connecting to a first core network and a second core network that differs from the first core network, the communication method comprising: 
a receiving procedure of receiving a message for delivering emergency information
([0261] The eNodeB may receive same message from multiple MMEs);
a control procedure of suppressing duplicate delivery of emergency information activated by the second core network, wherein the delivery of the emergency information activated by the second core network is identical to delivery of the emergency information activated by the first core network
([0261] The eNodeB may receive same message from multiple MMEs. The eNodeB detects duplicate messages within the warning message. If any redundant messages are detected only the first one received will be broadcasted by the cells 
(The eNodeB detects duplicate warning messages within the warning messages received from the multiple MMEs, and, when detected, only the first warning message is broadcast, thereby suppressing the redundant/duplicate warning messages)); and 
a transmission procedure of transmitting, the emergency information to a user device
([0261] The eNodeB shall use the Warning Area information to 
determine the cell(s) in which the message is to be broadcast
[0266] The UE can use “warning type” values, ‘earthquake,’ tsunami' or ‘earthquake and tsunami,’ immediately to alert the user).
[267] –[0268] – UE activates reception of broadcast message and indicates contents of the “warning message” to the user.

Regarding claim 11, Lee teaches the base station device according to claim 7, 
wherein the receiver receives messages including the emergency information from the first core network and the second core network, and wherein, when the message received from the first core network is identical to the message received from the second core network, the controller suppresses delivery of one message of the identical two messages, and the transmitter transmits the other message of the identical two message, delivery of the other message being not suppressed, to the user device
([0261] The eNodeB may receive same message from multiple MMEs. The eNodeB detects duplicate messages within the warning message. If any redundant messages are detected only the first one received will be broadcasted by the cells 
(The eNodeB detects duplicate warning messages within the warning messages received from the multiple MMEs, and, when detected, only the first warning message is broadcast, thereby suppressing the redundant/duplicate warning messages)).
Regarding claim 12, Lee teaches the communication method according to claim 10, 
wherein the receiving procedure receives messages including the emergency information from the first core network and the second core network, and wherein, when the message received from the first core network is identical to the message received from the second core network, the control procedure suppresses delivery of one message of the identical two messages, and the transmission procedure transmits the other message of the identical two message, delivery of the other message being not suppressed, to the user device
([0261] The eNodeB may receive same message from multiple MMEs. The eNodeB detects duplicate messages within the warning message. If any redundant messages are detected only the first one received will be broadcasted by the cells 
(The eNodeB detects duplicate warning messages within the warning messages received from the multiple MMEs, and, when detected, only the first warning message is broadcast, thereby suppressing the redundant/duplicate warning messages)).




Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edge, et al (US PG Publication 2019/0246260), hereafter Edge, teaches a base station transmitting an alert message to a UE.
Kodaypak, et al (US PG Publication 2017/0318445), hereafter Kodaypak, teaches a server that removes duplicate messages of a plurality of emergency messages that are received from MMEs.
Hapsari, et al (US PG Publication 2011/0165885), hereafter Hapsari, teaches where there are a plurality of switching centers which manage the radio base station, and the radio base station receives the same emergency information notification message from different switching centers, the radio base station broadcasts only the emergency information included in the emergency information notification message which the radio base station receives for the first time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.







 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641






/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641